Citation Nr: 1017727	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to an initial rating in excess of 30 percent 
for anterolateral impingement syndrome of the left ankle.

3.  Entitlement to an initial compensable rating for 
onychomycosis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
onychomycosis, assigning a noncompensable rating, and granted 
for anterolateral impingement syndrome, assigning a 10 
percent rating.  Both ratings were made effective from 
February 2005.  In March 2010, the Veteran testified at a 
Travel Board hearing before the undersigned.  



FINDINGS OF FACT

1.  Left foot callosities/calluses have caused metatarsal 
pain which has been rated as part and parcel of the Veteran's 
anterolateral impingement syndrome.  

2.  Tinea pedis is attributable to service.  

3.  The Veteran's anterolateral impingement syndrome of the 
left ankle does not result in nonunion of the left tibia and 
fibula nor does the Veteran use a brace; he does not have the 
functional equivalent of ankylosis of the left ankle.  

4.  The Veteran's onychomycosis involves 10 percent of the 
body area, but does not affect at least 20 percent of the 
entire body or require systemic therapy such as 
corticosteroids or other immunosuppressive drugs; the skin 
disorder does not involve deep scarring, cause limited motion 
or function of the affected par, or involve an area exceeding 
6 square inches.  




CONCLUSIONS OF LAW

1.  A left foot disability, diagnosed as tinea pedis, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for a rating in excess of 30 percent 
anterolateral impingement syndrome of the left ankle are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic 
Code 5271-5262 (2009).

3.  The criteria for a 10 percent rating, but no more, for 
onychomycosis, are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806 (criteria in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in February 2005 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

With regard to the higher rating claims, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued statements of the case (SOCs) 
which contained, in pertinent part, the pertinent criteria 
for establishing higher ratings for the left ankle disorder 
and onychomycosis.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, 
VA complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case,  SOCs and an October 2009 SSOC have been issued.  In 
addition, the claimant was sent an additional VCAA letter in 
July 2009 which discussed pertinent rating codes.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded two 
QTC examinations in October 2005 and July 2009.  38 C.F.R. 
§ 3.159(c)(4).  The examinations are adequate as the claims 
file was reviewed, the examiners reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Steff v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The examination 
reports are thorough and supported by the record.  The 
records satisfy 38 C.F.R. § 3.326.

The July 2009 letter also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Service Connection and Rating Claims

The service treatment records show that in November 1996, the 
Veteran was treated for plantar warts and calluses of both 
feet.  The impression was calluses.  He was instructed on 
nightly foot care.  Thereafter, he initially injured his left 
ankle in 1997.  He reinjured the left ankle in 1998.  X-rays 
of the foot and ankle were normal.  He was subsequently noted 
to suffer from chronic left ankle sprain.  In 1999, he was 
treated for "Athlete's Foot," diagnosed as tinea pedis and 
early onychomycosis.  On separation examination, the Veteran 
reported that he had fractured his ankle during service.  He 
did not report any left foot injury or disease.  The physical 
examination revealed no neurological or feet abnormalities.  
The Veteran was discharged from service in February 2001.  

In February 2005, the Veteran's application for VA 
compensation benefits was received.  He claimed to have left 
foot and ankle disabilities.  In conjunction with his claim, 
private medical records were received which showed treatment 
for onychomycosis from February 2004 onward.

Records from Group Health Tacoma Medical Center showed 
repeated treatment for left ankle disability.  In March 2004, 
the Veteran presented for evaluation of left ankle pain.  
Physical examination revealed that he had dorsiflexion of the 
left ankle of only about 5 degrees.  Anterior Drawer test was 
negative.  There was no instability.  He did not exhibit any 
specific point tenderness over the lateral malleolus.  He did 
have tenderness over the extensors of the toes to the 
anterior part of the ankle.  There was an accessory ossicle 
in the posterior aspect of the ankle.  The assessment was 
left ankle pain, status post ankle fracture, with decreased 
range of motion.  March 2004 x-rays revealed possible tiny 
loose bodies both medially and laterally as well as suspect 
accessory ossicle and superimposed degenerative changes 
posterior to the talus.  

A subsequent April 2004 bone scan revealed slightly increased 
uptake in the medial malleolus of the left ankle responding 
to the degenerative changes shown on recent radiographs.  In 
May 2004, the Veteran reported that he had tenderness after 
prolonged standing at the end of the day and through the 
anterolateral aspect of the ankle.  The examiner referred to 
the bone scan which he stated only showed some very slight 
increased uptake in, through, and over the medial malleolus.  
There was nothing laterally and nothing within the joint 
itself.  The Veteran still retained good motion and had no 
instability of the ankle.  

An August 2005 evaluation revealed that the left ankle 
exhibited mild general swelling.  There was no focal 
tenderness.  There was significantly decreased range of 
motion.  Dorsiflexion was not much past neutral.  Plantar 
flexion was approximately 10-15 degrees less than the 
contralateral side.  The Veteran was severely limited in 
inversion and eversion.  Dorsally, the Veteran was 
neurovascularly intact to the foot and ankle.  Anterior 
Drawer and talar tilt testing were unremarkable for 
significant laxity, despite a decrease in resisted plantar 
flexion and eversion.  X-rays revealed degenerative change 
with presumed post-traumatic deformity about the ankle.  
There was no acute fracture or joint effusion.  The 
impression was status post left lateral ankle fracture with 
ongoing complaint of pain, stiffness, and swelling.  

A September 2005 evaluation revealed no instability of the 
left ankle, but there was mild restriction of motion.  
Anterior Drawer test and talar tilt test were negative.  
There were no complaints of numbness.  There was no 
circulatory impairment.  Discomfort was located medically, 
but there was no redness, warmth or swelling.  The diagnosis 
was post-traumatic arthritis of the left ankle, probable 
previous medial malleolar fracture, deltoid sprain.  Further, 
a September 2005 computerized tomography revealed two loose 
intra-articular bodies in the medial tibiotalor joint space 
as well as an old avulsion of the lateral malleolus.  

The Veteran was afforded a QTC examination by VA in October 
2005.  At that time, it was note that the Veteran had injured 
his left ankle during service.  The Veteran related that the 
left ankle disability also produced pain and he was unable to 
stand for long periods.  The symptoms were constant, but did 
not cause incapacitation or result in lost time from work.  
He did not use prosthetic implants.  The Veteran described 
that he was unable to fully bend his left ankle or apply full 
pressure.  He also stated that he had constant pain in his 
five left toes with occasional bleeding in the toenails.  

Physical examination of the left ankle revealed that the left 
ankle generally appeared normal.  The examiner stated that 
normal range of motion on dorsiflexion was 20 degrees and on 
plantar flexion was 45 degrees.  The Veteran was able to 
dorsiflex his left ankle to 5 degrees when pain started and 
could plantar flex to 20 degrees when pain started.  The 
Veteran's left ankle joint function was additionally limited 
by pain and fatigue after repetitive use.  The limitation was 
sustained on plantar flexion by an additional 10 degrees.  
Thus, the Veteran's plantar flexion was essentially limited 
to 10 degrees.  

Physical examination revealed painful motion, edema, and 
tenderness.  There was no pes planus.  There were no 
limitations with standing or walking.  The Veteran did not 
use any shoe supports.  There was hyperkeratosis in the left 
1st and 5th toenails.  The examiner also noted that there were 
tender callosities located at the anterior-lateral metatarsal 
region.  The left foot and ankle x-rays were within normal 
limits.  

The diagnoses were anterolateral impingement syndrome and 
onychomycosis of the left 1st and 5th toenails.  The effects 
of the condition on the claimant's usual occupation were 
quite significant.  The effect on daily activities was a 
limit of short walking distances.  The examiner indicated 
that there was no other left foot pathology.  

In July 2009, the Veteran was afforded another QTC 
examination.  With regard to onychomycosis, the Veteran 
indicated that he had exudation of the toes, itching of the 
feet, shedding of the feet, crusting of the feet, and 
bleeding between the toes.  There was no ulcer formation.  
The symptoms were constant.  The Veteran related that he used 
topical antifungal cream, but there had been no response.  
The Veteran indicated that he had to remove his shoes and 
socks because of bleeding and oozing.  With regard to his 
left ankle, the Veteran stated that he had weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, deformity, tenderness, pain, and loss of motion.  
He stated that he did not have locking, fatigability, 
drainage, effusion, subluxation, or dislocation.  The Veteran 
related that he had daily flare-ups that were an 8 in 
severity on a scale of 1-10 with 10 being worse.  The flare-
ups were precipitated by physical activity.  The report also 
stated that they occurred spontaneously.  The flare-ups were 
relieved with rest.  During a flare-up, the Veteran related 
that he could not flex the joint and had difficulty with 
standing and walking, stating that it was painful.  The 
Veteran reported that he was unable to jog for more than 20 
minutes.  He occasionally limped.  The Veteran stated that he 
had never been hospitalized , had surgery, or been 
incapacitated.  

Physical examination of the left foot revealed onychomycosis 
on the left 1st, 2nd, 3rd, and 5th toenails with the 
characteristics of disfigurement, hyperpigmentation affecting 
less than 6 square inches, and abnormal texture affecting 
less than 6 square inches.  There was no ulceration, 
exfoliation, crusting, tissue loss, induration, 
inflexibility, hypopigmentation, or limitation of motion.  An 
exposed area was not affected.  The area of the body affected 
was ".1" percent; the Board notes that ".1" is 10 percent.  
The skin lesions were not associated with systemic disease 
and were not related to a nervous disorder.  

The Veteran also had tinea pedis on the bilateral soles of 
the feet and between the toes with the characteristics of 
exfoliation and abnormal texture affecting less than 6 square 
inches.  There was no ulceration, crusting, disfigurement, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion.  The affected 
area was not on an exposed surface.  The percent of the body 
affected was one percent.  

There was also a skin condition of calluses located on the 
plantar surface of the left 3rd, 4th, and 5th metatarsals.  The 
calluses had the skin characteristics of disfigurement and 
abnormal texture of less than six square inches.  There was 
no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion.  The affected 
area was not on an exposed surface.  The percent of the body 
affected was one percent.  

There was a bilateral peeling rash on the bottoms of the feet 
and between the toes.  There was no erythema, pustules, or 
exudate.  The left 1st, 2nd, 3rd, and 5th toenails appeared 
darkened and thick consistent with onychomycosis and tinea 
pedis.  There was a tender and thick callosity on the plantar 
surface of the 3rd, 4th, and 5th metatarsals consistent with 
compensatory gait.  

Orthopedic evaluation revealed tenderness of the left ankle.  
There was no edema, instability, abnormal movement, effusion, 
weakness, redness, heat, guarding of movement, misalignment, 
or drainage.  There was no subluxation.  The examiner stated 
that normal range of motion on dorsiflexion was 20 degrees 
and on plantar flexion was 45 degrees.  The Veteran was able 
to dorsiflex his left ankle to 5 degrees, but pain started at 
3 degrees, and he was able to plantar flex to 30 degrees, but 
pain started at 20 degrees.  Function was limited by pain 
after repetitive use.  There was no additional limitation due 
to fatigue, weakness, lack of endurance, or incoordination.  
The examiner indicated that the "deformity" was that the 
left ankle joint appeared bigger than the right ankle joint.  
The x-rays were within normal limits.  There was no 
indication of a malunion to the os calcis on the left.  There 
was no indication of malunion of the astralgus on the left.  

The diagnoses were onychomycosis of the left 1st, 2nd, 3rd, and 
5th toes with bilateral tinea pedis.  This diagnosis was 
considered a progression of the previous diagnosis of 
onychomycosis of the left 1st and 5th toes.  With regard to 
the left ankle, the diagnosis was anterolateral impingement 
syndrome with compensatory callosity of the left 3rd, 4th, and 
5th metatarsal head.  The addition of the callosity 
formations was a progression of the previous diagnosis.  The 
examiner indicated that the pain in the left ankle and 
subsequent limp caused the development of the painful 
callosities on the left foot.  The examiner also indicated 
that the Veteran had physical limitations in his occupation 
as a corrections officer.  

In March 2010, the Veteran testified at a Travel Board 
hearing.  He testified that he began having left ankle and 
foot problems during service.  Since that time, he related 
that his conditions had progressively worsened.  Concerning 
his foot, the Veteran described having a painful callus on 
the bottom.  He stated that it was difficult for him to stand 
for periods of time and it had affected the way that he 
walked.  He related that his job required standing and this 
was difficult for him.  He indicated that he had tried to 
remove the calluses, but nothing seemed to work.  In 
addition, he described having a tingling sensation that was 
very painful and that he had been diagnosed as having 
metatarsalgia which he indicated was due to his left ankle 
anterolateral impingement syndrome.  With regard to his skin, 
he described having peeling and burning.  He stated that it 
was very painful and not very tolerable.  He indicated that 
he would remove his sock and rub it, but that only provided 
temporary relief.  He also described having all over 
throbbing pain of his left foot.  He stated that he had a 
rash-like texture of skin which itched and burned, affecting 
his toes, and that he also had discolored toenails which 
would fall off and bleed.  He estimated that he had lost 
about one week or a little more from work due to his left 
foot/ankle problems.  The Veteran submitted copies of color 
photographs which showed dry skin on his foot, calluses, and 
black and yellow cracked toenails.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran described having pain in his left foot both on 
QTC examinations and in the private records.  The first QTC 
examiner noted that the Veteran had tender callosities 
located at the anterior-lateral metatarsal region.  The 
presence of painful calluses was noted on the second 
examination.  Although the RO characterized the Veteran as 
having left foot metatarsalgia, the pain located in the 
metatarsal region of the foot has been linked to the painful 
callosities/calluses.  At his hearing, the Veteran also 
described these painful calluses and provided pictures.  
However, this painful condition has been depicted within the 
description of the left ankle disorder and has thus been 
rated as part and parcel of the Veteran's left ankle 
disability and is therefore already "service-connected."  
See October 8, 2009 rating decision.  

With regard to other left foot disability, the first QTC 
examination indicated that the left foot x-rays were normal 
and there was no other left foot pathology.  The second VA 
examination indicated that the Veteran also has tinea pedis.  
The examiner indicated that the tinea pedis was a progression 
from the onychomycosis skin disorder of the feet.  Thus, the 
examiner provided a progressive link between the two skin 
disorders.  Moreover, the service treatment records reflect a 
diagnosis of tinea pedis and the Veteran has provided lay 
evidence that his foot skin problems began inservice and have 
continued since then.  The Veteran's statements are both 
competent and credible.  The Veteran is competent to report 
what comes to him through his sense; symptomatology which is 
observable and identifiable by lay people represented 
competent evidence, such as varicose veins which "may be 
diagnosed by their unique and readily identifiable 
features."  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Layno v. Brown, 6 Vet. App. 465 (1994).. In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the 
Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See also Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007).  The Veteran is credible as the 
contemporaneous medical evidence supports his statements.  

As such, the Board finds that the competent, credible, and 
therefore probative evidence establishes an etiological 
connection between current diagnosis of tinea pedis and the 
diagnosis of tinea pedis made in service.  Although the 
Veteran did not specifically indicate that he was seeking 
service connection for tinea pedis, but rather for a left 
foot disorder, a claim for service connection is not limited 
solely to the Veteran's lay hypothesis as to a diagnosis; 
rather, the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Although the RO described the Veteran's left foot 
callosities/calluses as part and parcel of the service-
connected left ankle disorder, the RO did not describe the 
tinea pedis as part and parcel of the onychomycosis.  See 
October 8, 2009 Supplemental Statement of the Case.  
Accordingly, service connection for tinea pedis is warranted, 
separate from the already service-connected onychomycosis.  
The Board recognizes that both disorders may be rated under 
the same diagnostic code; however, the only matter before the 
Board is entitlement to service connection which is resolved 
in the Veteran's favor.  


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability levels and uniform ratings are 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.


Anterolateral Impingement Syndrome of the Left Ankle

Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The Veteran's anterolateral impingement syndrome of the left 
ankle is rated under Diagnostic Code 5271-5262.  

Diagnostic Code 5271 evaluates the ankle disability based on 
limitation of motion. Moderate limitation of motion of the 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
Part 4, Diagnostic Code 5271.  Thus, a higher rating is not 
available under that code.  

Under Diagnostic Code 5262, a 30 percent evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability; the maximum higher 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

In this case, the record does not reflect that the there is 
nonunion of the left tibia and fibula nor does the Veteran 
use a brace.  Indeed, the left ankle x-rays have shown no 
such impairment.  The x-rays also did not show any malunion.  
However, the private x-rays in August 2005 revealed 
degenerative change with presumed post-traumatic deformity 
about the ankle, and the September 2005 computerized 
tomography revealed two loose intra-articular bodies in the 
medial tibiotalor joint space as well as an old avulsion of 
the lateral malleolus.  The Veteran has limitation of motion 
and reports of constant pain.  In addition, as noted, the 
painful callosities/calluses are part of this disability, 
produce pain, and negatively affect ambulation.  Therefore, 
while malunion was not specifically demonstrated, the Board 
finds that the 30 percent rating was properly granted on an 
analogous basis.  See 38 C.F.R. § 4.20 (20090) (an unlisted 
condition may be rated under a closely related disease or 
injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous).  
Nevertheless, as noted, there is no nonunion and the record 
has repeatedly noted that there is no use of any prosthetic 
device, brace, or other aid.  As such, the Board finds that 
the already assigned 30 percent rating more nearly 
approximates the current symptoms and a higher rating is not 
warranted under Diagnostic Code 5262.  

The Board has also considered Diagnostic Code 5270 which 
provides the criteria for a rating based on ankylosis.  A 30 
percent rating is warranted when there is ankylosis in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees; a 40 percent rating is warranted 
when there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with an abduction, adduction, inversion or 
eversion deformity.  In this case, there is no ankylosis.  
While the Veteran clearly has limitation of motion, he 
retains motion of the left ankle on both dorsiflexion as well 
as plantar flexion.  He has trouble standing for long 
periods, but he still has the ability to jog for 20 minutes 
and remains able to perform a job which requires him to be on 
his feet for periods of time.  Thus, he does not have the 
functional equivalent of an ankylosed ankle and his symptoms 
are not comparable to those described under this code.  

In light of the foregoing, a higher rating is not warranted.  


Onychomycosis

Onychomycosis is rated under Diagnostic Code 7813 which may 
be rated based on disfigurement of the head, face or neck; 
scars; or analogous to dermatitis.  38 C.F.R. § 4.118, 
Diagnostic Code 7813. 

The Veteran filed his claim in 2005.  As such, this claim may 
only be evaluated according to the criteria for evaluating 
skin diseases in effect since August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002; see also VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).

During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Under the pertinent version of the rating criteria, 
Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated as noncompensable.  Dermatitis or eczema that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  38 C.F.R. § 4.118.

Having reviewed the evidence, the Board finds that the 
Veteran's disorder meets the criteria for a 10 percent rating 
under Diagnostic Code 7806.  The symptomatic onychomycosis 
affects 10 percent of the body area.  A higher rating is not 
warranted as at least 20 percent of the entire body of the 
body is not affected and the Veteran does not receive 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

Alternatively, the Board will consider if a higher rating is 
available based on scars under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, or 7805.  

The criteria of Diagnostic Code 7800 apply to the region of 
the head, face, or neck.  Disfigurement of the head, face, or 
neck is assigned a 10 percent evaluation with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  A 30 percent evaluation is assigned 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or; with two or three characteristics of 
disfigurement.  A 50 percent evaluation is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; 
with four or five characteristics of disfigurement. An 80 
percent evaluation is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement.  

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches.  Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).  

However, the Veteran's onychomycosis does not involve the 
head, face, or neck areas.  Thus, this code is not the most 
comparable for the Veteran's skin disorder.  

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; and a 20 percent evaluation is assigned for an 
area or areas exceeding 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Id. at Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Id. at Note (2).  

The Veteran onychomycosis does not involve a deep area nor 
does it cause limitation of motion.  The QTC examiner 
specified that it does not affect more than 6 square inches, 
so clearly it does not exceed 12 square inches (77 sq. cm.).  
Thus, a higher rating is not warranted under this code.  

Diagnostic Codes 7802-7804 do not provide more than a 10 
percent rating.  Thus, higher ratings are unavailable under 
those codes.  

Under Diagnostic Code 7805, a scar may also be rated based 
upon limitation of function of the part affected.  Again, the 
Veteran's skin disorder does not cause limitation of motion 
per the QTC examination.  

In light of the foregoing, the Veteran meets the criteria for 
a 10 percent rating, but no higher, for his onychomycosis.  



Conclusion for Ratings

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for anterolateral impingement syndrome 
of the left ankle, but the evidence supports a 10 percent 
rating for onychomycosis.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the 
rating schedule for those disabilities shows that the rating 
criteria reasonably describes the Veteran's disability levels 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities is inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disabilities.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran reported losing one week from work, but he has been 
able to maintain his employment.  There is nothing in the 
record which suggests that the disability itself markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Service connection for a left foot disorder, diagnosed as 
tinea pedis is granted.  

Entitlement to an initial rating in excess of 30 percent for 
anterolateral impingement syndrome of the left ankle is 
denied.  

Entitlement to a 10 percent rating for onychomycosis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


